


110 HR 4130 IH: Montgomery GI Bill Enhancement Act of

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4130
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Walberg (for
			 himself, Mr. Camp of Michigan,
			 Mr. McCotter,
			 Mr. Ehlers,
			 Mr. Rogers of Michigan,
			 Mr. Hoekstra,
			 Mr. Gordon of Tennessee,
			 Mrs. Jones of Ohio,
			 Mr. Holden,
			 Mr. DeFazio,
			 Mrs. Capito,
			 Mr. Kuhl of New York,
			 Mr. Hayes,
			 Mr. Rohrabacher,
			 Mr. David Davis of Tennessee,
			 Mr. Conaway,
			 Mr. Sali, Mr. Royce, and Mr.
			 Souder) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  certain servicemembers to become eligible for educational assistance under the
		  Montgomery GI Bill.
	
	
		1.Short titleThis Act may be cited as the
			 Montgomery GI Bill Enhancement Act of
			 2007.
		2.Opportunity for
			 certain active-duty personnel to enroll under the Montgomery GI Bill
			(a)In
			 generalChapter 30 of title 38, United States Code, is amended by
			 inserting after section 3018C the following new section:
				
					3018D.Opportunity
				for certain active-duty personnel to enroll
						(a)(1)Notwithstanding any
				other provision of this chapter, during the one-year period beginning on the
				date of the enactment of this section, a qualified individual (described in
				subsection (b)) may make an irrevocable election under this section to become
				entitled to basic educational assistance under this chapter.
							(2)The Secretary of each military
				department shall provide for procedures for a qualified individual to make an
				irrevocable election under this section in accordance with regulations
				prescribed by the Secretary of Defense for the purpose of carrying out this
				section or which the Secretary of Homeland Security shall provide for such
				purpose with respect to the Coast Guard when it is not operating as a service
				in the Navy.
							(b)A qualified
				individual referred to in subsection (a) is an individual who meets each of the
				following requirements:
							(1)The individual
				first became a member of the Armed Forces or first entered on active duty as a
				member of the Armed Forces before July 1, 1985.
							(2)The individual has
				served on active duty without a break in service since the date the individual
				first became such a member or first entered on active duty as such a member and
				continues to serve on active duty for some or all of the one-year period
				referred to in subsection (a).
							(3)The individual,
				before applying for benefits under this section, has completed the requirements
				of a secondary school diploma (or equivalency certificate) or has successfully
				completed (or otherwise received academic credit for) the equivalent of 12
				semester hours in a program of education leading to a standard college
				degree.
							(4)The individual,
				when discharged or released from active duty, is discharged or released
				therefrom with an honorable discharge.
							(c)(1)Subject to the
				succeeding provisions of this subsection, with respect to a qualified
				individual who makes an election under this section to become entitled to basic
				educational assistance under this chapter—
								(A)the basic pay of the qualified
				individual shall be reduced (in a manner determined by the Secretary concerned)
				until the total amount by which such basic pay is reduced is $2,700; and
								(B)to the extent that basic pay is not so
				reduced before the qualified individual’s discharge or release from active duty
				as specified in subsection (b)(4), at the election of the qualified
				individual—
									(i)the Secretary concerned shall
				collect from the qualified individual; or
									(ii)the Secretary concerned shall
				reduce the retired or retainer pay of the qualified individual by,
									an amount
				equal to the difference between $2,700 and the total amount of reductions under
				subparagraph (A), which shall be paid into the Treasury of the United States as
				miscellaneous receipts.(2)(A)The Secretary concerned
				shall provide for an 18-month period, beginning on the date the qualified
				individual makes an election under this section, for the qualified individual
				to pay that Secretary the amount due under paragraph (1).
								(B)Nothing in subparagraph (A) shall be
				construed as modifying the period of eligibility for and entitlement to basic
				educational assistance under this chapter applicable under section 3031 of this
				title.
								(d)With respect to
				qualified individuals referred to in subsection (c)(1)(B), no amount of
				educational assistance allowance under this chapter shall be paid to the
				qualified individual until the earlier of the date on which—
							(1)the Secretary
				concerned collects the applicable amount under clause (i) of such subsection;
				or
							(2)the retired or
				retainer pay of the qualified individual is first reduced under clause (ii) of
				such subsection.
							(e)The Secretary, in
				conjunction with the Secretary of Defense, shall provide for notice of the
				opportunity under this section to elect to become entitled to basic educational
				assistance under this
				chapter.
						.
			(b)Conforming
			 amendmentsSection 3017(b)(1) of such title is amended—
				(1)in subparagraphs
			 (A) and (C), by striking or 3018C(e) and inserting
			 3018C(e), or 3018D(c); and
				(2)in subparagraph
			 (B), by inserting or 3018D(c) after under section
			 3018C(e).
				(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 30 of
			 such title is amended by inserting after the item relating to section 3018C the
			 following new item:
				
					
						3018D. Opportunity for certain active-duty
				personnel to
				enroll.
					
					.
			
